Citation Nr: 1446216	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for postoperative right
shoulder sprain for the period prior to March 18, 2009.

2.  Entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to January 1998, and from May 2002 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on August 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in an August 2014 Joint Motion for Remand by the parties (Joint Motion).  The case was originally before the Board on appeal from a September 2007 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that: granted service connection for postoperative right shoulder sprain, irritable bowel syndrome, and residuals of fracture of the left ring finger, with noncompensable ratings for each effective from June 17, 2006; denied service connection for disabilities of the right ankle and both knees; and denied a 10 percent disability rating under the provisions of 38 C.F.R. § 3.324.  The Veteran testified before the undersigned at a Travel Board hearing in August 2012.  A transcript of that hearing is associated with the record.

This appeal was originally before the Board in March 2013, when it was remanded for additional development.  During the processing of the Board's March 2013 remand, the Appeals Management Center (AMC) issued a June 2013 rating decision granting some of the claims that had been on appeal.  The June 2013 rating decision granted service connection for a right ankle disability, a right knee disability, and a left knee disability; those decisions constitute complete grants of the benefits sought with regard to those claims of entitlement to service connection, and those three issues are therefore no longer on appeal before the Board.  The AMC's June 2013 rating decision also awarded a 10 percent disability rating for the right shoulder disability, effective from June 10, 2013.

An October 2013 Board decision (in part) awarded a 10 percent rating for the right shoulder disability for the period from March 18, 2009, but denied any higher rating for the right shoulder disability and denied entitlement to an initial compensable disability rating for the right shoulder disability prior to March 18, 2009.  The October 2013 Board decision also remanded for additional development the issue of entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.

The Veteran appealed the Board's decision to the Court only to the extent that the Board denied a compensable rating for the right shoulder disability prior to March 18, 2009.  As explained in the August 2014 Joint Motion:

Inasmuch as Appellant does not appeal the Board's denial of entitlement to a disability rating in excess of 10% for postoperative right shoulder sprain from March 18, 2009; an initial compensable disability rating for irritable bowel syndrome; an initial compensable disability rating for residuals of a fracture of the left ring finger prior to June 10, 2013, and a disability rating in excess of 10% for residuals of a fracture of the left ring finger from June 10, 2013, the parties agree that these portions of the Board's decision should not be disturbed by the Court.

Thus, the Joint Motion makes clear that the only aspect of the Board's October 2013 decision disturbed by the Court is the limited issue of entitlement to an initial compensable disability rating for postoperative right shoulder sprain for the period prior to March 18, 2009.  An August 2014 Court Order vacated the October 2013 Board decision to this extent only, and remanded the issue of entitlement to a compensable rating for postoperative right shoulder sprain prior to March 18, 2009, to the Board for development and readjudication consistent with the August 2014 Joint Motion.

The Board notes that the issue of entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 was remanded to the Agency of Original Jurisdiction (AOJ) in October 2013; it has not been before the Court and has not been administratively re-certified to the Board.  It appears that processing of the October 2013 remand directive has been suspended while the inextricably intertwined right shoulder rating issue has been pending on appeal to the Court.  At this time, the Board is here issuing a new decision awarding a compensable rating for the right shoulder disability throughout the remaining rating period on appeal; this results in the Veteran being in receipt of a compensable service-connected disability rating throughout the entire period for consideration in the 38 C.F.R. § 3.324 issue (from June 17, 2006 onward).  As discussed below, the provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In light of this development, and considering that the only directive in the October 2013 Board remand of the 38 C.F.R. § 3.324 issue was for the AOJ to issue a supplemental statement of the case (SSOC) addressing the issue and return the matter to the Board, the Board finds that it is most appropriate and efficient to take jurisdiction over the moot 38 C.F.R. § 3.324 issue and formally resolve it at this time (avoiding the possibility of the issue requiring the mere formality of the issuance of an SSOC and another separate Board decision at a future date).  See 38 C.F.R. § 19.35 (2013) (providing that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).


FINDINGS OF FACT

1.  For the period prior to March 18, 2009, the Veteran's right (major) shoulder disability was manifested by credibly reported subjective painful motion interfering with function during activities; it was not manifested by an inability to raise the arm over shoulder level (90 degrees) even with consideration of functional loss due to factors including pain; not manifested by malunion, nonunion, dislocation, or other pertinent impairment; not manifested by arthritis detectable on x-ray imaging; not manifested by ankylosis; and not manifested by limitation of motion objectively confirmed by findings or associated with arthritis shown by diagnostic imaging.

2.  A compensable evaluation for at least one service-connected disability is now in effect throughout the rating period on appeal (from June 17, 2006 onward).


CONCLUSIONS OF LAW

1.  Throughout the rating period remaining on appeal (from June 17, 2006 to March 18, 2009), the criteria for a 10 percent disability rating (but no higher) for right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2013).

2.  Any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities is rendered moot and must be denied as a matter of law in light of the above findings.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Duty to Notify

The record shows that letters dated April 2007 (addressing the original claims of entitlement to service connection which led to this appeal) and April 2013 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Since the issue in this case addressed with a final decision at this time (entitlement to a higher initial assignments of disability ratings) is a downstream issue from a claim of service connection (for which a VCAA letter was duly sent in April 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the April 2007 VCAA letter provided notice prior to the September 2007 RO rating decision on appeal.  The VCAA notice was therefore timely.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent pertinent to the present appeal, the Board notes that the April 2007 and April 2013 letters provided notice of the types of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all pertinent identified medical records, including available service records, private treatment records, and VA reports.  The Veteran has been afforded pertinent VA examinations in May 2007 and June 2013 (with the latter being only indirectly relevant to the period remaining on appeal at this time).  The Board finds that the VA examination reports addressing the increased rating issue on appeal presents sufficiently thorough and complete discussion of the pertinent history, clinical findings, symptom complaints, and expert determinations informed by review of the claims file and direct examination of the Veteran such that the reports present adequate and probative evidence in this case.

The Board finds that the actions directed by the Board's March 2013 remand have been completed in substantial compliance with the terms and purposes of those directives.  In this regard, the Board notes that an April 2013 letter provided additional VCAA notice and asked the Veteran to identify any additional pertinent medical treatment providers (the Veteran did not reply to identify any such providers), and the Board notes that the June 2013 VA examination report reflects that the directed VA examinations were accomplished and the report adequately addresses the appeal in accordance with the Board's directives.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

In August 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned noted the issues on appeal and solicited information regarding the nature of the Veteran's symptomatology as well as the functional impact that the claimed disabilities have on his daily life and employment.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims, and the undersigned asked questions purposed to identifying possible additional outstanding sources of pertinent evidence.  Therefore, not only were the issues "explained ... in terms of the scope of the claim[s] for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In light of the suggestion that additional evidence may exist, the March 2013 remand included a directive to ask the Veteran to identify any further outstanding sources of pertinent medical treatment.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim remaining on appeal based on the current record.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including in Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the severity of his service-connected right shoulder disability warrants a compensable disability rating prior to March 18, 2009.  The rating on appeal arises from the initial assignment of a disability rating associated with the original grant of service connection for the disability in a September 2007 RO rating decision.  A noncompensable initial disability rating was assigned for the right shoulder disability effective from June 17, 2006 (the effective date of the grant of service connection); in June 2013, a 10 percent disability rating for the right shoulder disability was assigned effective from June 10, 2013.  The Board's October 2013 decision awarded a 10 percent disability rating from March 18, 2009.  At this time, the Board now finds that a 10 percent disability rating (but no higher) is also warranted throughout the entire appeal period (effective from June 17, 2006).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. at 38 (quoting 38 C.F.R. § 4.40).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

The Veteran's service-connected right shoulder disability has been rated by the RO under the provisions of Diagnostic Code 5201.  A noncompensable disability rating is in effect prior to March 18, 2009 (this is the only rating period remaining on appeal); a 10 percent disability rating is in effect from March 18, 2009.  The Board notes that the evidence of record clearly indicates that the Veteran's right arm is his dominant (major) arm for purposes of rating consideration.

Diagnostic Code 5201 provides the rating criteria for evaluation of limitation of motion of the arm.  Under this Diagnostic Code, a rating of 20 percent is warranted when the major arm motion is limited to raising the arm to shoulder level; or when the motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent disability rating is warranted when the range of motion of the major arm is limited to midway between the side and shoulder; or the range of motion of the minor arm is limited to 25 degrees from the side.  A 40 percent rating is warranted when there is inability to raise the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides ratings for malunion, nonunion, dislocation, or other pertinent impairment of the humerus.  A 20 percent rating is granted when there is malunion, with moderate deformity, for either arm.  Marked deformity warrants a 20 percent rating for the minor arm and warrants a 30 percent rating for the major arm.

Also under Diagnostic Code 5202, for recurrent dislocations of the humerus at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level for either arm.  Frequent episodes and guarding of all arm movements warrant a 20 percent rating for the minor arm and warrant a 30 percent rating for the major arm.

Additionally, under Diagnostic Code 5202, fibrous union of the humerus warrants a 40 percent rating for the minor arm and warrants a 50 percent rating for the major arm.  Nonunion of the humerus (false flail joint) warrants a 50 percent rating for the minor arm and warrants a 60 percent rating for the major arm.  Loss of head of the humerus (flair shoulder) warrants a 70 percent rating for the minor arm and warrants an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.

The Board has also considered whether any other Diagnostic Codes pertaining to the shoulder and the arm may be applicable in this case.  Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  However, there is no suggestion in the evidence or the Veteran's contentions that there is ankylosis of the scapulohumeral articulation for a rating under Diagnostic Code 5200.

Diagnostic Code 5203 provides ratings for malunion, nonunion, dislocation, or other pertinent impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  However, there is no suggestion in the evidence or the Veteran's contentions that there is malunion, nonunion, dislocation, or other pertinent impairment of the clavicle or scapula for a rating under Diagnostic Code 5203.

The Veteran does not allege, and the evidence does not suggest, either ankylosis of the scapulohumeral articulation nor impairment of clavicle or scapula.  Therefore, Diagnostic Codes 5200 and 5203 are not for application in this case.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's pertinent testimony at his August 2012 Board hearing described that following his original right shoulder injury and subsequent surgical treatment, "I've continued to have pain from that time.  I have - I recovered most of my range of motion and strength from the postoperative physical therapy that I did...."  The Veteran described:

a continual hindrance in trying to - I can't shovel the driveway with that right arm, it causes the pushing motion of the right arm and kind of setting back on the shoulder causes pain, any type of yard work, picking up my kids out of the crib, getting the baby out of crib or if I have to try and particularly trying to reach back, if I have to reach back to help the baby in the car seat or anything like that.

The Veteran further described that the right shoulder issue has caused problems with his religious worship because certain gestures "for any extended period over about half a minute ... cause extreme pain...."

A March 2009 private medical report shows that the Veteran reported "chronic, daily pain in the shoulder with certain mvmts [movements] and use of the right arm."  Objectively, the private medical provider noted "some right shoulder tn [tenderness] and crepitus" with "[f]ull ROM [range of motion] in ff [forward flexion] and abd [abduction] but ... some pain with mvmt [movement] of shoulder."  Additionally, the March 2009 private medical report notes "[n]o focal defs [defects] except some slight weakness maintaining right shoulder in abduction against downward force."

The Board notes that the 10 percent rating currently in effect from March 18, 2009 has been awarded on the basis of painful motion (as contemplated under 38 C.F.R. § 4.59) shown as of the date of a June 2013 VA examination report and the above-discussed March 2009 private medical report.  The March 2009 private report indicates that the medical professional observed signs of pain with objective crepitus in the joint as well as some weakness against downward force.  The Board's October 2013 decision explained that the Board found that the March 2009 private medical report reasonably demonstrates medically observed objective signs consistent with the Veteran's description of painful motion of the right shoulder.  The specific provisions of 38 C.F.R. § 4.59 contemplate a minimum compensable percent rating for painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59.  That regulation is applicable to all joint injury claims, regardless of whether arthritis is shown.  Burton v. Shinseki, 25 Vet. App. 1 (2012).

A May 2007 VA examination report shows that the Veteran is right hand dominant and discusses the remote history and original onset of the right shoulder injury and disability prior to discussing the Veteran's more recent right shoulder symptom manifestations.  The Veteran reported that he "is never pain free, does not experience locking, and does have stiffness and swelling.  Discomfort could be from mild to moderate."  The report further indicates that "[h]is ability to drive is impaired to a limited extent in the sense that he has pain when he attempts to shift gears."  The report indicates that the Veteran was otherwise able to "dress, undress, eat, write, stand, walk, sit, run, and climb stairs as far as his shoulder is concerned."  The Veteran's "ability to lift is impaired in the sense that he would have pain particularly with abduction and forward flexion."  The VA examiner explained that the Veteran was able to carry out his usual occupation and missed no days of work in the prior year, that his gait was unaffected, and that he used no assistive devices.  The Veteran reported "[f]lare-ups are daily and are basically activity dependent and may last hours.  These are treated with physical therapy, stretching exercises, and Ibuprofen, which gives limited help."  The May 2007 VA examiner's physical inspection of the Veteran's right shoulder revealed no redness, increase in local heat, swelling, or tenderness. Muscle mass and strength were "excellent."  Range of motion testing revealed abduction from 0 to 180 degrees, forward flexion from 0 to 180 degrees, and external and internal rotation were each 0 to 90 degrees.  The VA examiner explained that all the range of motion testing results were "active and passive unreduced by resistance x3 or repetition x5 with no evidence of impaired endurance."  The VA examiner also found "no evidence of any post-test stiffness, weakness, swelling, or muscle spasm."  The VA examiner later expressed that "no additional losses of range of motion are recommended for the above noted articulations due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares."  The VA examiner reiterated that the Veteran's right shoulder "strength" was "excellent."  The diagnosis was: "right shoulder sprain, status-post surgical intervention: X-ray normal."

Service treatment records from just prior to the period on appeal (the June 2006 effective date for the grant of service connection) document the Veteran's symptoms and treatment, including surgical treatment and post-surgical rehabilitation, for right shoulder disability in the first portion of 2006.  The Board has reviewed these records for information potentially pertinent to this appeal.  The information in these records pertains to varying symptoms and assessments proximately prior to and following significant surgical intervention in April 2006 (SLAP repair and capsulorrhapy).  These records further confirm details of the origin and nature of the right shoulder disability.  No diagnosis presented in these records significantly changes the information otherwise of record and no findings of symptoms or features otherwise significantly alter the Board's findings pertinent to the relevant period remaining on appeal; no arthritis diagnosis is presented and no chronic symptoms or impairment meeting higher rating criteria are shown.  The Board notes that during the portion of 2006 prior to the period on appeal, the Veteran engaged in rehabilitation following surgery and has testified that through this process he "recovered most of my range of motion and strength from the postoperative physical therapy that I did."  Although the Veteran's symptomatology prior to and proximately following his in-service surgery was different than the chronic residual symptomatology shown during the period on appeal, the Board finds no objective indication of chronic pertinent symptomology in the service treatment records that substantially changes the information presented in the evidence from the post-service period on appeal.

The Board has reviewed the discussion in the August 2014 Joint Motion carefully to inform its new consideration of the question of whether any compensable rating is warranted for the service-connected right shoulder disability for the period prior to March 18, 2009.  The Board finds that a 10 percent rating (but no higher) is warranted for the right shoulder disability throughout the remaining appeal period (from the June 17, 2006 effective date of the grant of service connection to March 18, 2009) on the basis of application of 38 C.F.R. § 4.59 with regard to painful motion of the right shoulder joint (the same basis upon which a 10 percent had previously already been assigned from March 18, 2009).

In this regard, the Board notes that contemporaneous documentation from the period prior to March 18, 2009 (including in the May 2007 VA examination report) as well as the Veteran's more recent testimony reflect that he experienced actual painful motion in the right shoulder during some activities; the Board finds no reason to doubt the credibility of the Veteran's testimony.  The Board notes that although no objective signs of painful motion were found during thorough medical inspection of the shoulder prior to March 18, 2009 (including in the May 2007 VA examination report), the Veteran's credible testimony regarding his experience of pain in the joint during certain activities appears to be reasonably consistent with the nature of the demonstrated right shoulder disability that existed at the time.  Resolving reasonable doubt in the Veteran's favor (as required by law), the Board finds that a 10 percent rating is for assignment throughout the period on appeal.

The Board must consider whether evidence supports finding that any rating in excess of 10 percent is warranted for the period on appeal (prior to March 18, 2009).  The Board finds that no rating in excess of 10 percent is warranted for the period prior to March 18, 2009.  Prior to March 18, 2009, the preponderance of the evidence is against finding any basis for assignment of a rating in excess of 10 percent.  The criteria for a higher rating under Diagnostic Code 5201 requires that the Veteran's right arm, his major arm, be limited in motion to raising the arm to shoulder level.  The evidence does not show such limitation, and the detailed May 2007 VA examination report specifically shows ranges of motion greater than that level contemplated for a higher rating under Diagnostic Code 5201; there is no evidence demonstrating right shoulder flexion limited to 90 degrees (shoulder level), and the May 2007 VA examination report shows right shoulder flexion to 170 degrees (including with consideration of function loss due to DeLuca factors).  The evidence does not show malunion, nonunion, dislocation, or other pertinent impairment of the humerus.  The Veteran's own contentions, including as explained during his August 2012 Board hearing, acknowledged that he has "recovered most of my range of motion and strength."  The evidence does not show ankylosis, nor any other manner of disability meeting any pertinent criteria for assignment of a rating in excess of 10 percent.  (The Board also observes, in passing, that the evidence does not show a diagnosis of arthritis with associated diagnostic imaging during the period remaining on appeal.)

It is significant that the highly detailed May 2007 VA examination report indicates that all appropriate testing revealed no objective sign of functional impairment from painful motion.  The May 2007 VA examination report significantly shows that objective testing at the time showed no demonstrable hint of functional impairment: the May 2007 VA examiner found no swelling or tenderness, found "excellent" muscle mass and strength, found no loss of range of motion on any testing (including active and passive) and range of motion was "unreduced by resistance x3 or repetition x5," the examiner found "no evidence of impaired endurance," and the examiner found "no evidence of any post-test stiffness, weakness, swelling, or muscle spasm."  The May 2007 VA examiner clearly explained that "no additional losses of range of motion are recommended for the above noted articulations due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares."  Furthermore, the May 2007 VA examiner found that X-ray study at the time was "normal."

Aside from what is discussed above, the evidence shows no indications of impairment meeting the criteria for ratings in excess of 10 percent.  The Board finds that the evidence, featuring the detailed pertinent medical findings of the May 2007 VA examination report and the additional findings of the March 2009 private medical report (at the end of the period remaining on appeal), is probative and adequate in addressing the severity of the right shoulder disability for rating purposes.  The Board concludes that the criteria for a rating in excess of 10 percent is not warranted for the period prior to March 18, 2009 because the preponderance of the evidence is against finding that the criteria for any higher rating have been met.

The Veteran is competent to report lay perceivable subjective pain in his right shoulder joint and to describe its interference in his activities.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has accepted the Veteran's lay testimony regarding symptoms as the basis for the award of a 10 percent rating throughout the period remaining on appeal.  However, the Veteran is not medically competent to provide detailed medical evidence including interpretation of clinical test results and assessment of the objective impact of disability upon joint function.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition, but not competent to provide evidence as to more complex medical questions).  Here, interpretation of the detailed clinical testing of the Veteran's right shoulder function requires complex medical training and expertise; the Veteran is not shown to possess the requisite medical training and expertise to provide statements weighing against the clinical findings presented in the VA examination reports and medical evidence in this case.

The Board finds that the preponderance of the probative evidence weighs against assignment of a disability rating in excess of 10 percent for right shoulder disability during the period remaining on appeal.

The Board has also considered whether any scarring residuals associated with the surgical treatment/repair of service-connected right shoulder disability raise a basis for an additional rating during the period remaining on appeal.  The Board acknowledges that a surgical scar is noted in the medical evidence as associated with this disability, but neither the medical findings nor the Veteran's contentions suggest that this scarring presents significant size, pain, limitation of motion, or any other pertinent characteristics for a separate rating under the pertinent scar rating criteria of 38 C.F.R. § 4.118, Codes 7800-7805.  The later June 2013 VA examination report presents a clear accounting of the pertinent scarring, uncontradicted by other evidence, and indicates that the Veteran's surgical scars are not painful nor unstable nor is the total area of all related scars greater than 39 square centimeters (6 square inches).  The Board again notes that the Veteran's contentions in this case have not indicated that he believes he has disabling scarring as part of his right shoulder disability, and further discussion of the scarring is not warranted.

In sum, a 10 percent disability rating is warranted for the period remaining  on appeal (June 17, 2006 to March 18, 2009), and there is no basis for assignment of a further increase of the disability rating for the right shoulder during that period.


Rating Analysis Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's testimony and medical evidence (including VA examination reports) presenting professional medical findings and determinations along with the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical assessment of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records (including service treatment records); the Board acknowledges that the claims-file contains additional medical treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for further increased ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, suggests that the disability on appeal may have been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony, including as presented in written statements, hearing testimony, and in his responses to the inquiries of VA examiners.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The probative evidence supports the ratings assigned by the Board in this decision as discussed above; the preponderance of the most probative evidence does not support assignment of any further increased ratings in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The benefit-of-the- doubt doctrine does not apply and any further increased ratings sought in this appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The manifestations of the Veteran's disability of the right shoulder have been consistent with the schedular criteria, which describe the features of the shown impairment including with regard to limitation of motion and with consideration of factors such as functional loss from painful motion and lack of endurance.  There is no evidence that the manifestations of the Veteran's right shoulder disability have been unusual or exceptional.  In sum, there is no indication that the average industrial impairment from any disability on appeal would be in excess of that contemplated by the assigned ratings.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the May 2007 and June 2013 VA examination reports both indicate that the Veteran's own account of his occupational functioning indicated no time missed from his ongoing regular employment due to the disability on appeal in this case; the VA examination reports expressly indicate that the disability does not significantly impact the Veteran's employability.  The Veteran appears to have been employed throughout the appeal period (the June 2013 VA examination report most recently confirmed that the Veteran continues to be employed with no days of missed work), and there is no substantial indication that the Veteran believes or contends that he is unemployable due to the disability involved in this appeal.  An unemployability claim has not been reasonably raised by the record.

In light of the discussion above, the Board has now assigned a 10 percent rating for post-operative right shoulder disability throughout the period remaining on appeal.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007); the Board finds that the rating now assigned accurately depicts the severity of the disability throughout the rating period remaining  on appeal, and there is no basis for higher staged ratings for any period remaining on appeal.  Accordingly, no further increase in disability ratings is warranted.

Entitlement to Combined 10 Percent Evaluation under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the case at hand, this matter is rendered moot by the Board's decision in this opinion to grant a compensable 10 percent disability rating for the Veteran's postoperative right shoulder sprain throughout the entire rating period on appeal (resulting in a compensable rating from June 17, 2006 through the present time).  Butts, supra.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Therefore, because the Veteran has at least one compensable service-connected disability, he is not legally entitled to a 10 percent evaluation pursuant to 38 U.S.C.A. § 3.324.  Thus, the Veteran's claim of entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities must be denied as a matter of law.


ORDER

Entitlement to a 10 percent rating (but no higher) for right shoulder disability is warranted for the period remaining on appeal (from June 17, 2006 to March 18, 2009).  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.

Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


